Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitations "the width direction" in line 6. There is insufficient antecedent basis for these limitations in the claim. Depended claims 2-20 are rejected as well.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shibamoto (EP 2662226).
Regarding claim 1, Shibamoto discloses that, as illustrated in Fig. 1, a tire for two-wheel vehicles, comprising
a pair of bead sections (Fig. 1, item 4(including item 5(bead core))), 
a pair of side wall sections (Fig. 1, item 3), and
a tread section (Fig. 1, item 2) continuing to both the side wall sections (as shown in 
Fig. 1), the tread section being divided in a width direction into three by a center section (Fig. 1, item CR) including a tire equatorial plane (Fig. 1, item C) and a pair of shoulder sections (Fig. 1, items SH and MD) each including a tread end (Fig. 1, item 2t), wherein
	a tread rubber of the center section and a tread rubber of the shoulder sections each comprise a rubber component (for example, styrene-butadiene rubber (SBR), p.g. 7, [0065], line 33 ), and satisfy the following formula (1):
	(Dynamic modulus E’ of tread rubber of center section) / (Dynamic modulus E’ of tread rubber of shoulder sections) < 0.7 (1) (overlapping; due to ((E*1/(E*2+E*3)) <1.0)) (p.g. 2, [0006]; E*2 of middle portion (MD) and E*3 of shoulder portion being integrated into the shoulder section (i.e. the portions E*2 and E*3 taken together the shoulders and there are three sections in the tread); Thus, there are a center section and two shoulder sections and the claim is not limited to only three sections; ).
	For the tread rubber, its dynamic modulus is depended on under what temperature the tread rubber is used. Under different temperatures such as 0˚ or 70˚ C (see 
	Further, Shibamoto discloses that, the tread is preferred to have a less rigid center/middle section (i.e. lower E*) and more rigid shoulder section (i.e. higher E*) ([0004] and [0031]). Thus, the dynamic modulus of the center portion and the shoulder portions of the tread is a result effective variable ([0004], [0031], [0035]-[0037]) in which including the impact of different temperatures on the dynamic modules of the tread rubber.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. (Dynamic modulus E’ of tread rubber of center section) / (Dynamic modulus E’ of tread rubber of shoulder sections) < 0.7) as a result of routine optimization of the result effective variable of the tread deformation in an effort to sufficiently absorb vibrations from the ground so that the ride comfort is improved.
	Regarding claim 3, Shibamoto discloses that, as illustrated in Fig. 1, in the tire for two-wheel vehicles the tread rubber of the center section and the tread rubber of the shoulder sections satisfy the following formula (2):
	0.2 <= (Dynamic modulus E’ of tread rubber of center section) / (Dynamic modulus E’ of tread rubber of shoulder sections) < 0.7 (2) ((overlapping; due to (0 < (E*1/(E*2+E*3)) <1.0))) (p.g. 2, [0006]; E*2 of middle portion (MD) and E*3 of shoulder portion being integrated into the shoulder section).       
For the tread rubber, its dynamic modulus is depended on under what temperature the tread rubber is used (or intended uses). Under different temperatures such as 0˚ or 70˚ C (see 
	Further, Shibamoto discloses that, the tread is preferred to have a less rigid center/middle section (i.e. lower E*) and more rigid shoulder section (i.e. higher E*) ([0004] and [0031]). Thus, the dynamic modulus of the center portion and the shoulder portions of the tread is a result effective variable ([0004], [0031], [0035]-[0037]) in which including the impact of different temperatures on the dynamic modules of the tread rubber.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. 0.2 <= (Dynamic modulus E’ of tread rubber of center section) / (Dynamic modulus E’ of tread rubber of shoulder sections) < 0.7) as a result of routine optimization of the result effective variable of the tread deformation in an effort to sufficiently absorb vibrations from the ground so that the ride comfort is improved.
Claims 2, 6, 8-9, 11, 14, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shibamoto (EP 2662226) as applied to claim 1 above, further in view of Ryba et al. (US 2012/0024441).
Regarding claims 2, 8, Shibamoto discloses that a tread rubber of the center section and a tread rubber of the shoulder sections each comprise a rubber component (for example, styrene-butadiene rubber (SBR), p.g. 7, [0065], line 33)). However, Shibamoto does not explicitly disclose that the weight average molecular weight of the styrene-butadiene-based rubber contained in the tread rubber of the center section is larger the weight average molecular weight of the styrene-butadiene-based rubber contained in the tread rubber of the 8, 16, 19)) is larger the weight average molecular weight of the styrene-butadiene-based rubber contained in the tread rubber of the shoulder sections ([0008]-[0010], [0025]; the primary tread cap zones (12) as shown in Fig. 1 is the should sections having a number average molecular weight in a range of from about 75,000 to about 150,000).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shibamoto to incorporate the teachings of Ryba to provide that the weight average molecular weight of the styrene-butadiene-based rubber contained in the tread rubber of the center section is larger the weight average molecular weight of the styrene-butadiene-based rubber contained in the tread rubber of the shoulder sections and the weight average molecular weight of the styrene-butadiene-based rubber contained in the tread rubber of the center section is 1,070,000 or more (overlapping). Doing so would be possible to improve a tire’s wear characteristics without sacrificing its wet skid resistance and traction characteristics, as recognized by Ryba ([0001], [0002]).
Regarding claims 6, 11,14, 17, 20, Shibamoto does not explicitly disclose that the tread rubber of the center section and the tread rubber of the shoulder sections each further comprise a filler containing 80% by mass or more of silica in an amount of 70 parts by mass or more relative to 100 parts by mass of the rubber component. Ryba discloses that the tread 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shibamoto to incorporate the teachings of Ryba to provide that the tread rubber of the center section and the tread rubber of the shoulder sections each further comprise a filler containing 80% by mass or more of silica in an amount of 70 parts by mass or more relative to 100 parts by mass of the rubber component. Doing so would be possible to improve a tire’s wear characteristics without sacrificing its wet skid resistance and traction characteristics, as recognized by Ryba ([0001], [0002]).
Regarding claim 9, Shibamoto discloses that, as illustrated in Fig. 1, in the tire for two-wheel vehicles the tread rubber of the center section and the tread rubber of the shoulder sections satisfy the following formula (2):
	0.2 <= (Dynamic modulus E’ of tread rubber of center section) / (Dynamic modulus E’ of tread rubber of shoulder sections) < 0.7 (2) ((overlapping; due to (0 < (E*1/(E*2+E*3)) <1.0))) (p.g. 2, [0006]; E*2 of middle portion (MD) and E*3 of shoulder portion being integrated into the shoulder section).     
It is well settled that the intended uses of and the particular material used in a coating apparatus have no significance in determining patentability of apparatus claims. Ex parte Thibault,164 U.S.P .Q. 666 (Bd. Pat. App. 1969). A recitation with respect to manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claimed, Ex parte Masham, 2 USPQ2d 1647. 
. 
Claims 4, 10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over the Shibamoto (EP 2662226) as applied to claim 1 above, further in view of Kawamata (US 2016/0355056).
Regarding claims 4, 10, 13, Shibamoto does not disclose both the tread rubber of the center section and the tread rubber of the shoulder sections each contain a modified conjugated diene-based polymer as the rubber component. In the same field of endeavor, tire, Kawamata discloses that, the tread rubber of the center section and the tread rubber of the shoulder sections each contain a modified conjugated diene-based polymer as the rubber component, and the content of the modified conjugated diene-based polymer in the rubber component is 10% by mass or more, respectively ([0048]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shibamoto to incorporate the teachings of Kawamata to provide that both the tread rubber of the center section and the tread rubber of the shoulder sections each contain a modified conjugated diene-based polymer .
Claims 7, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shibamoto (EP 2662226) as applied to claim 1 above, further in view of Stark (EP 1609624, English translation provided).
Regarding claims 7, 15, 18, Shibamoto does not specifically disclose that the dynamic modulus E’ at 0˚ C of the tread rubber of the center section is from 40 to 120 MPa. In the same field of endeavor, pneumatic tire, Stark discloses that, as illustrated in Fig. 2, the dynamic modulus E’ at 0˚ C of the tread rubber of the center section is from 40 to 120 MPa (see E’ (63 MPa) at 0˚ C for Example 2 in Table 1 (continued) on p.g. 5; [0022]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shibamoto to incorporate the teachings of Stark to provide that the dynamic modulus E’ at 0˚ C of the tread rubber of the center section is from 40 to 120 MPa. Doing so would be possible to ensure a good wet grip of the tire, as recognized by Stark ([0006], [0008]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shibamoto and Ryba et al. as applied to claim 2 above, further in view of Stark (EP 1609624, English translation provided).
Regarding claim 12, Shibamoto does not specifically disclose that the dynamic modulus E’ at 0˚ C of the tread rubber of the center section is from 40 to 120 MPa. In the same field of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shibamoto to incorporate the teachings of Stark to provide that the dynamic modulus E’ at 0˚ C of the tread rubber of the center section is from 40 to 120 MPa. Doing so would be possible to ensure a good wet grip of the tire, as recognized by Stark ([0006], [0008]).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.    
The following is a statement of reasons for the indication of allowable subject matter:
The references of Shibamoto, Ryba et al., Kawamata, and Stark fail to disclose the content of the modified conjugated diene-based polymer in the tread rubber of the center section is larger than the content of the modified conjugated diene-based polymer in the tread rubber of the shoulder sections. So claim 5 is allowable.    
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741     

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742